DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                                                                                                         
Status of Claims
Below is the Final Action on the Merit for claims 1, 4 – 5, 7 – 15 and 21 – 33. Claims 16 – 20 are withdrawn from consideration as they are directed to a non-elected species.  Claims 2, 3, 6, 17 and 18 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 and 33 recites the limitation "from about +30 degrees to about – 30 degrees" in line 2 respectively.  The term is vague in that it is unclear as to what exactly is being claimed.  Further, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9 – 12, 15, 23 – 26, 28 – 29 and 31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rhodes (United States Patent No. 6,003,756).
Regarding independent claim 1, Claim 1 recites a fixture assembly.  The term fixture in the context of the applicant is intended to refer to tooling structures for diffusion bonding turbine blade components.  But as a matter of claim construction, the term is broad enough to encompass any physical object possessing the recited structures in the claim body.  Nevertheless, in the interest of compact prosecution, applied prior art has been limited to references in the field of turbine blade 
Rhodes teaches a fixture assembly (bonding tool; 44; Fig. 9), comprising: a first fixture portion (Annotated Fig. 9) shaped to an exterior airfoil contour (Annotated Fig. 9) to receive a blade body (Examiner notes that Applicant is intending to claim the work piece (i.e. a blade body), however, the workpiece is not a part of the fixture body, therefore the limitation is interpreted as the intended use of the first fixture assembly); that comprises a blade leading edge (leading edge, 18) and a blade trailing edge (trailing edge, 19); a second fixture portion (Annotated Fig. 9)  that interfaces with the first fixture portion (Annotated Fig. 9); and a bladder assembly (46; See Rhodes col. 9, ln. 30 to col. 10, ln. 49 and Figs. 9-10) mounted to the second fixture portion (Annotated Fig. 9) and directed toward the first fixture portion (Annotated Fig. 9), wherein the bladder assembly (46) includes a face sheet (Annotated Fig. 3a)  with a bellows (51, 52) around a periphery of the face sheet (Annotated Fig. 3a), the face sheet (Annotated Fig. 3a) shaped to the exterior airfoil contour of a cover for the blade body (Examiner notes that Applicant is intending to claim the work piece (i.e. a cover for the blade body), however, the workpiece is not a part of the fixture body, therefore the limitation is interpreted as the intended use of the first fixture assembly), deployment of the bladder serves to move the face sheet and press the cover against the blade body (The bladders, 46 are designed to expand and push their front surface into the turbine surface towards the opposite clamshell wall, thus they are capable of the intended use).  

    PNG
    media_image1.png
    735
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    936
    media_image2.png
    Greyscale


Regarding claim 7, Rhodes teaches the assembly (Fig. 9) wherein the bellows (51, 52) comprises an "S" shape (Fig. 9).  
Regarding claim 9, Rhodes teaches the assembly (Fig. 9) wherein the bellows (51, 52) is integral with the face sheet (Annotated Fig. 3a), the bellows (51, 52) forming a convolute (Annotated Fig. 9).  
Regarding claims 10 and 12, Rhodes teaches the assembly (Fig. 9) further comprising a retainer (Annotated Fig. 9) to retain the bellows (51, 52).  
Regarding claim 11, Rhodes teaches the assembly (Fig. 9) further comprising a seal (Annotated Fig. 9) that interfaces with an extension (Annotated Fig. 9) from the bellows (51, 52).
 	Regarding claim 15, Rhodes teaches the assembly (Fig. 9) wherein the second fixture portion (Annotated Fig. 9) includes a surface that follows a contour of the face sheet (interior surface of first and second fixture structure follow contour of face sheet, 24 as shown in Annotated Fig. 9).
Regarding claim 23, Rhodes teaches the assembly (Fig. 9) wherein the bellows (51, 52) are retained by a retainer that is received within a respective recess in the second fixture portion (Annotated Fig. 9).  
Regarding claim 24, Rhodes teaches the assembly (Fig. 9) wherein the retainer (Annotated Fig. 9) sandwiches an extension (Annotated Fig. 9) from the bellows (51, 52; Annotated Fig. 9; the retainer sandwiches sides of the end bellows of each fixture assembly).  
Regarding claim 25, Rhodes teaches the assembly (Fig. 9) wherein the retainer (Annotated Fig. 9) is integral with the bellows (Annotated Fig. 9).
Regarding claim 26, Rhodes teaches the assembly (Fig. 9) wherein the cover (24) at least partially forms a concave pressure side (concave pressure side, 21) of a fan blade (23).   
Regarding independent claim 28, Rhodes teaches a fixture assembly (bonding tool; 44; Fig. 9) or a fan blade of a gas turbine engine, comprising: a first fixture portion (Annotated Fig. 9) shaped to an exterior airfoil contour (Annotated Fig. 9) to receive a blade body (spare member, 23; Fig. 9); the fan blade body forms a convex suction side (Col. 5, lines 1 and 2) of a fan blade and a fan blade leading edge (18) and a fan blade trailing edge (19); a second fixture portion (Annotated Fig. 9)  that interfaces with the first fixture portion (Annotated Fig. 9); and a bladder assembly (46; See Rhodes col. 9, ln. 30 to col. 10, ln. 49 and Figs. 9-10) mounted to the second fixture portion (Annotated Fig. 9) and directed toward the first fixture portion (Annotated Fig. 9), wherein the bladder assembly (46) includes a face sheet (Annotated Fig. 3)  with a bellows (51, 52) around a periphery of the face sheet (Annotated Fig.3), the face sheet (Annotated Fig. 3) shaped to the exterior airfoil contour of a cover (cover members, 24; Fig. 9) for the blade body (23), deployment of the bladder (46) serves to move the face sheet (Annotated Fig. 3) and press the cover (24) against the blade body (23; The bladders, 46 are designed to expand and push their front surface into the turbine surface towards the opposite clamshell wall, thus they are capable of the intended use).
Regarding claim 29, Rhodes teaches the assembly (Fig. 9) wherein the cover (24) partially forms a concave pressure side of the fan blade (Col. 4, line 67 – Col. 5, line2).  
Regarding claim 31, Rhodes teaches the assembly (Fig. 9) further comprising a source of inert gas to selectively communicate inert gas to the pressurized space through a passage network within the second fixture portion (Col. 9, lines 57 – 65).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (U. S. Patent No. 6,003,756) in view of Velicki (U.S. Patent No. 5,384,959).
Regarding claims 4 and 5, Rhodes teaches the assembly as discussed above. The blade body and the cover, as further discussed above, are not positively claimed and are not part of the fixture 
In the alternative, even if one would consider the workpiece as a portion of the Fixture Assembly, Rhodes, although teaching the cover, 24 and spar, 23 are made of metal, the reference fails to explicitly teach does not the blade body and the cover is manufactured of titanium. 
Velicki, however, teaches the blade body (face sheet, 54 with core assembly pack, 56 inserted) and the cover (10) is manufactured of titanium (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade body and cover of Rhodes to explicitly teach the manufacturing of the blade body and cover of titanium, as taught by Velicki, to provide a cost effective titanium hollow core fan blade that would be able to meet the structural load criteria for safe operation.

Claims 8 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (United States Patent No. 6,003,756).
Regarding claim 8, Rhodes teaches all of the elements of claim 7 as discussed above.
Rhodes does not explicitly teach the assembly wherein the bellows is machined about the periphery of the face sheet, however, regarding the limitation, it has been held “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 21, Rhodes teaches all of the elements of claim 1 as discussed above.
Rhodes teaches tolerances of the face sheets as shown in Fig. 9, however Rhodes does not explicitly teach the tolerances of the face sheet is in tens of thousandths of an inch to the exterior airfoil contour of a cover for the blade body.  
Examiner, however, notes that Applicant has failed to disclose the criticality of the limitation. While Rhodes  fails to explicitly teach the tolerances of the face sheet is in tens of thousandths of an inch to the exterior airfoil contour of a cover for the blade body, it would have been obvious to one of ordinary 
Regarding claim 22, Rhodes teaches all of the elements of claim 1 as discussed above.
Rhodes teaches movement of the bellows (51, 52; Col. 9, line 66 – Col. 10, line 11) however Rhodes does not explicitly teach the assembly wherein the bellows assembly provides 100 thousandths of an inch (2.5 mm) of movement nominally to provide a uniform pressure to the cover.  
Examiner, however, notes that Applicant has failed to disclose the criticality of the limitation. While Rhodes fails to explicitly teach the bellows assembly provides 100 thousandths of an inch (2.5 mm) of movement nominally to provide a uniform pressure to the cover,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows assembly to provide 100 thousandths of an inch (2.5 mm) of movement nominally to provide a uniform pressure to the cover since one of ordinary skill in the art would by routine experimentation find the optimum movement of the bellows as claimed to optimize performance of the assembly.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (United States Patent No. 6,003,756) in view of Buldhaupt et al. (U.S. Patent No. 6,419,146 B1).
Regarding claim 13, Rhodes teaches all of the limitation of claim 1 as discussed above.
Rhodes does not teach the assembly wherein the face sheet is pillowed. 
Buldhaupt, however, teaches a bladder assembly (sealed core pack, 45) wherein the face sheet (44) is pillowed (Figs. 4 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade body and cover of Rhodes to teach the face sheet is pillowed, as taught by Buldhaupt, to provide a sandwich structure having an integral hard point by which the sandwich structure can be connected to adjacent structure in the assembly providing high load transfer capability and fatigue tolerance.
Regarding claim 14, Rhodes teaches all of the limitation of claim 1 as discussed above.

Buldhaupt, however, teaches a bladder assembly (sealed core pack, 45) wherein the face sheet (44) includes a multiple of flats (intersections, 98) and spans (gaps, 96) there between (Fig. 4), each of the multiple of flats correspond with a location of a rib in the blade body (as discussed in claim 1, the blade body has not been positively claimed, therefore the limitation is intended use and is capable of its intended use) and the spans (96) are of an arcuate shape (Fig. 5) displaced from the cover.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade body and cover of Rhodes to teach the face sheet includes a multiple of flats and spans there between, the flats correspond with a location of ribs in the blade body and the spans are of an arcuate shape, as taught by Buldhaupt, to provide a sandwich structure having an integral hard point by which the sandwich structure can be connected to adjacent structure in the assembly providing high load transfer capability and fatigue tolerance. 

Claims 27, 30, and 32 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (United States Patent No. 6,003,756).
Regarding claim 27 and 33, Rhodes teaches all of the limitation of claims 1 and 28 as discussed above.
Rhodes teaches the face sheet is shaped with an approximate twist (Annotated Fig. 3a) but does not explicitly teach the face sheet is shaped with an approximate twist of from about + 30 degrees to about - 30 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Rhodes to further include the face sheet is shaped with an approximate twist of from about + 30 degrees to about - 30 degrees, as claimed, since one of skill in the art would by routine experimentation find the optimum approximate twit of the face sheet. It would have been further obvious to one of skill in the art to make the face sheet is shaped with an approximate twist of from about + 30 degrees to about - 30 degrees or so desired or required, including as claimed to optimize performance of the blade.
Regarding claim 30, Rhodes teaches the assembly the bellows (46) forming a convolute (Annotated Fig. 9), a seal seals the bellows (46) to the second fixture portion (Annotated Fig. 9) to form a pressurized space (Annotated Fig. 9), pressurization of the pressurized space operable to move the face sheet (Col. 10, lines 29 – 49).  
Rhodes does not explicitly teach the bellows is integral with a periphery of the face sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Rhodes to include the bellows is integral with a periphery of the face sheet, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 32, Rhodes teaches all of the limitation of claim 28 as discussed above.
Rhodes teaches the assembly wherein the face sheet and the bellows having a thickness but does not explicitly teach the face sheet and the bellows are nominally 60 thousandths of an inch (1.5 mm) in thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Rhodes to include the face sheet and the bellows are nominally 60 thousandths of an inch (1.5 mm) in thickness as claimed since one of skill in the art would by routine experimentation find the optimum approximate thickness of the face sheet and the bellows. It would have been further obvious to one of skill in the art to make the face sheet and the bellows or so desired or required, including as claimed to optimize performance of the blade.
Response to Arguments
Applicant’s arguments, filed April 29, 2021, with respect to the rejection of claims 1, 3 – 5 and 8 – 17 and new claims 26 – 33 under 102 and 103 have been fully considered and are persuasive; therefore, the rejection has been withdrawn. However, after further consideration, and in view of the amendments presented, a new grounds of rejection has been made.  Rhodes remains applicable to teaching the structural limitations of the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/KATINA N. HENSON/             Examiner, Art Unit 3723          

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723